DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 1/10/2022 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 1/10/2022,1/10/2022 and 1/10/2022 have all been considered and made of record (note the attached copy of form PTO – 1449).
Double Patenting
3.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 110-122 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1-13 respectively U.S.Patent No. 11,219,360 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application correspond to the patented claim as follows:
Instant application 17/394,186
Regarding claim 110, A corneal topography system, comprising a corneal topography device, the corneal topography device including a support post, an image sensor, an illumination system and an eye cup; and a slit lamp microscope, including a positioning hole, wherein the corneal topography device is configured to be picked up, the support post of the corneal topography device is configured to be placed into the positioning hole of the slit- lamp microscope, the corneal topography device is configured to be pivoted in a first direction to align the eye cup with a first cornea of a patient and an image sensor of the corneal topography device is configured to capture a first image of an illumination pattern generated by the illumination system pivoted in the first direction; and wherein the corneal topography device is configured to pivot in a second direction in the positioning hole to align the eye cup with a second cornea of the patient, and the image sensor of the corneal topography device is configured to capture a second image of the illumination pattern generated by the Illumination system pivoted in the second direction.  
Regarding claim 111, The corneal topography system of claim 110, wherein the corneal topography device is configured to pivot in a range of 0.1 to 60 degrees in the first direction relative to a center of the positioning hole.  
Regarding claim 112, The corneal topography system of claim 110, wherein the corneal topography system is configured to pivot in a range of 0.1 to 60 degrees in the second direction relative to a center of the positioning hole  
Regarding claim113, The corneal topography system of claim 110, wherein a diameter of the positioning post within a range of 7.5 millimeters to 8.5 millimeters.  
Regarding claim 114, The corneal topography system of claim 110, the corneal topography system further includes an autorefractor module to perform autorefraction on a right eye and a left eye of the patient  
Regarding claim 115, The corneal topography system of claim 110, wherein the corneal topography system includes a wavefront sensor module to identify aberrations in a right eye and a left eye of the patient.  
Regarding claim 116, The corneal topography system of claim 110, wherein the corneal topography system includes a fundus camera module to capture an image of a retina of a patient's right eye and left eye  
Regarding claim 117, The corneal topography system of claim 110, further including one or more of a mobile-communication device-based autorefractor system, a mobile communication device-based wavefront sensor system, or a mobile communication device-based fundus camera system, wherein the corneal topography device is configured to be removed from the positioning hole of the slit lamp microscope, and one or more of the mobile-communication device-based autorefractor system, the mobile communication device-based wavefront sensor system, or the mobile communication device- based fundus camera system is configured to be lifted and a mounting post of the one or more of the mobile-communication device-based autorefractor system, the mobile communication device-based wavefront sensor system, or the mobile communication device-based fundus camera system is configured to be placed in the positioning hole of the slit lamp microscope.  
Regarding claim 118, The corneal topography system of claim 110, wherein the first direction is opposite the second direction, and wherein the pivot in the first direction and the pivot in the second direction are about a substantially vertical axis  
Regarding claim 119, The corneal topography system of claim 110, the corneal topography system further includes a tomography module to capture an image of a cornea of a patient's right eye and a left eye and optionally wherein the tomography module is configured to pivot about the post with the eyecup of the corneal topography system.  
Regarding claim 120, The corneal topography system of claim 110, wherein the corneal topography system includes a laser interferometer module to capture interocular lens (IOL) power calculations of a patient's right eye and a left eye and optionally wherein the laser interferometer module is configured to pivot about the post with the eyecup of the corneal topography system.  
Regarding claim 121, The corneal topography system of claim 110, wherein the corneal topography system further includes a Scheimpflug camera to capture an image of a cornea of a patient's right eye and a left eye and optionally wherein the Scheimpflug camera is configured to pivot about the support post with the eyecup of the corneal topography system  
Regarding claim 122, The corneal topography system of claim 110, wherein the corneal topography system further includes one or more of a mobile-communication device-based Scheimpflug camera, a mobile communication device-based corneal tomography module, or a mobile communication device-based laser interferometer module, wherein the corneal topography device is configured to be removed from the positioning hole of the slit lamp microscope, and wherein the one or more of the mobile-communication device-based Scheimpflug camera, the mobile communication device-based corneal tomography module, or the mobile communication device-based laser interferometer module is configured to be lifted and a mounting post of the one or more of the mobile-communication device-based Scheimpflug camera, the mobile communication device-based corneal tomography module, or the mobile communication device-based laser interferometer module is configured to be placed in the positioning hole of the slit lamp microscope.  
U.S.Patent N0:11,219,360 B2 (17/394,186)
 Regarding claim 1,  A method of operating a corneal topography system, comprising: picking up the corneal topography system; placing a support post of the corneal topography system into a positioning hole of a slit- lamp microscope; pivoting the corneal topography system a first direction in the positioning hole to align an eye cup of the corneal topography system with a first cornea of a patient; capturing a first image of an illumination pattern on the first cornea of the patient; pivoting the corneal topography system a second direction in the positioning hole to align the eye cup with a second cornea of the patient; and capturing a second image of the illumination pattern on the second cornea of the patient.  
 Regarding claim 2,The method of claim 1, wherein the corneal topography system pivots in a range of 0.1 to 60 degrees in the first direction relative to a center of the positioning hole,.  
 Regarding claim 3, The method of claim 1, wherein the corneal topography system pivots in a range of 0.1 to 60 degrees in the second direction relative to a center of the universal positioning hole.  
 Regarding claim 4, The method of claim 1, wherein a diameter of the positioning post within a range of 7.5 millimeters to 8.5 millimeters,  
Regarding claim 5, The method of claim 1, wherein the corneal topography system includes an autorefractor module to perform autorefraction on a right eye and a left eye of the patient.  
Regarding claim 6, The method of claim 1, wherein the corneal topography system includes a wavefront sensor module to identify aberrations in a right eye and a left eye of the patient.  
Regarding claim 7, The method of claim 31, wherein the corneal topography system includes a fundus camera module to capture an image of a retina of a patient's right eye and left eye.  
Regarding claim 8, The method of claim 31, further comprising removing the corneal topography system from the positioning hole of the slit lamp microscope; lifting one or more of a mobile-communication device-based autorefractor system, a mobile communication device-based wavefront sensor system, or a mobile communication device-based fundus camera system; placing a mounting post of the one or more of the mobile-communication device-based autorefractor system, the mobile communication device-based wavefront sensor system, or the mobile communication device-based fundus camera system in the positioning hole of the slit lamp microscope.  
Regarding claim 9, The method of claim 1, wherein the first direction is opposite the second direction, and wherein the pivot in the first direction and the pivot in the second direction are about a substantially vertical axis.
Regarding claim 10,The method of claim 1, wherein the corneal topography system includes a Scheimpflug camera to capture an image of a cornea of a patient's right eye and left eye and optionally wherein the Scheimpflug camera is configured to pivot about the support post with the eyecup of the corneal topography system.  
Regarding claim 11, The method of claim 1, wherein the corneal topography system includes a tomography module to capture an image of a cornea of a patient's right eye and left eye.  
Regarding claim 12, The method of claim 1, wherein the corneal topography system includes a laser interferometer module to capture interocular lens (IOL) power calculations of a patient's right eye and left eye.  
Regarding claim 13, The method of claim 1, The method of further comprising removing the corneal topography system from the positioning hole of the slit lamp microscope; lifting one or more of a mobile-communication device-based Scheimpflug camera, a mobile communication device-based corneal tomography module, or a mobile communication device-based laser interferometer module; placing a mounting post of the one or more of the a mobile-communication device-based Scheimpflug camera, a mobile communication device-based corneal tomography module, or a mobile communication device-based laser interferometer module in the positioning hole of the slit lamp microscope.   

Conclusion
4.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/2/2022